Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered October 31, 1990, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree and sentencing him to concurrent indeterminate prison terms of from 20 years to life and from five to fifteen years, respectively, unanimously affirmed.
Defendant entered his girlfriend’s apartment, loaded a gun, and fired it at the unarmed deceased numerous times. Defendant claimed that he saw the deceased reaching for a gun. The court properly exercised its discretion by excluding evidence of defendant’s hearsay declarations regarding his fear of the deceased, especially in view of the extensive evidence admitted regarding the victim’s reputation for violence and his specific acts of violence (People v Miller, 39 NY2d 543). Furthermore, contrary to defendant’s unpreserved argument on appeal, the court’s instructions to the jury properly conveyed that the victim’s threat against defendant could be considered on the issue of who was the initial aggressor, but that his other acts of violence were only relevant on the issue of defendant’s state of mind (People v Owens, 158 AD2d 478). Finally, there is no merit to defendant’s argument that his girlfriend’s apartment was his dwelling as a matter of law and therefore, the court should not have left the question of whether defendant was in his dwelling to the jury. Concur— Murphy, P. J., Rosenberger, Wallach, Smith and Rubin, JJ.